DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 

1.	Claims 1, 6, 8, and 10-12 have been amended.  Claims 9 and 18 have been canceled.    Now, claims 1-8, 10-17, and 19-20 remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-4, 6, 7, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 20007/0125442, Tribble, et al., hereinafter Tribble in view of United States Patent Application Publication Number 2009/0220613, Odidi, et al., hereinafter Odidi.
9.	Regarding claim 1, Tribble discloses a system to deliver personalized and precision nutraceutical products to a subject, comprising:
	b)    a software module, (page 7, para. 72, The control unit can be a personal computer that runs one or more programs to ensure the coordinated operation of all of the components of the system 100); and
	c)    a dispensing unit, (pages 7-8, para. 77 and page 8, para. 78, the fluid transfer device 580 is rotated as is described below to position the cannula 610 relative to one syringe 10 that is nested within the rotary dial 130. The pump mechanism 630 is actuated to cause the controlled discharge of the prescribed amount (dosage) of medication through the cannula 610. As the pump mechanism 630 is operated, the air block continuously moves within the main conduit 620 toward the cannula 610. When all of the pulled (aspirated) medication is discharged).
	Tribble fails to disclose a) a library of actives comprising a plurality of nutraceutical active ingredients,, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length; (pages 8-9, para. 84 the user can easily input into the database of the master controller which medications are multi-use medications and thus when the vial 60 is scanned and identified prior to being delivered to the fluid transfer position, the vial 60 is identified and marked as a multi-use medication and thus, once the entire medication dose transfer has been performed, the vial gripper device 530 is instructed to deliver the vial 60 to the holding station and page 9, para. 93, the entire system 100 is integrated and automated and also utilizes a database for storing identifying data, mixing instructions, and other information to assist in the preparation of the medication).
	However, Odidi teaches a)    a library of actives comprising a plurality of nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length; (page 3, para. 33, a delivery device to control the rate and extent of delivery of an active ingredient, for example, without limitation an active pharmaceutical ingredient, biological, chemical, nutraceutical, agricultural or nutritional active ingredients, page 10, para. 101, A description of these and other classes of useful drugs and a listing of species within each class and page 11, para. 109, The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tribble with the teaching of Odidi. As suggested by Tribble, one would have been motivated to include this feature for a controlled release delivery device for controlled release of an active ingredient comprising: (i) a core particle comprising the active ingredient homogenously dispersed or dissolved therein, (Odidi, Abstract), to modify the system of Tribble with the teaching of Odidi.
10.	With regard to claim 2, Tribble discloses the system of claim 1 as described above.  Tribble further discloses further comprising a packaging unit and a delivery unit, (page 4, para. 43 and page 15, para. 135, The capped syringe 10 can then be transferred to other stations, such as a station where the syringe in bandolier form is cut into individual syringes 10 that are labeled for particular patients. The syringes 10 can then be unloaded from the dial 130 and then further processed, as for example, by being delivered to a storage receptacle where it is stored or by being delivered to a transporting device for delivery to the patient or the filled syringes 10 can be cataloged and packaged in different boxes or the like for delivery to one more locations. For example, in a batch type process, which is typically more common with the reservoir mode type of operation, a number of syringes 10 can be prepared and delivered into a single box or receptacle).
11.	With regard to claim 3, Tribble discloses the system of claim 1 as described above.  Tribble further discloses wherein the plurality of active nutraceutical ingredient are formulated for precise dispensing, (page 1, para. 5, the medication can be a mixture of several components, such as several pharmaceutical substances and page 1, para. 10, The system is configured so that two or more separate drug delivery devices can be acted upon at the same time, and page 2, para. 15, (a) identifying the type of drug vial being used; (b) accessing a database to retrieve stored vial characteristics that are associated with the identified drug vial, and page 3, para. 36, the medication is initially stored as a solid, e.g., a powder, to which a diluent is added to form a medicinal composition. Thus, the station 110 functions as a storage unit for storing one or medications, etc., under proper storage conditions. Typically, medications and the like are stored in sealed containers, such as vials, that are labeled to clearly indicate the contents of each vial. The vials are typically stored in columns and further, empty vials can be stored in one column. The station 110 includes a mechanism that permits the controlled discharge of a selected drug vial 60.).  Examiner interprets pharmaceutical substances to encompass nutraceutical ingredients.
12.	 With regard to claim 4, Tribble discloses the system of claim 1 as described above.  Tribble further discloses wherein the software module is constructed and arranged to receive prescription information for the subject and to output dispensing instructions to the dispensing unit, (page 1, para. 5, the medication that is to be delivered to the patient includes more than one pharmaceutical substance. For example, the medication can be a mixture of several components, such as several pharmaceutical substances, page 1, para. 10, An automated medication preparation system for preparing a prescribed dosage of medication in a drug delivery device includes a plurality of stations for receiving, handling and processing the drug delivery device so that the prescribed dosage of medication is delivered to the drug delivery device and a transporting device that receives and holds more than one drug delivery device and moves the drug delivery devices in a controlled manner from one station to another station, page 2, para. 12, The system also includes a controller that includes stored medication orders including a final volume and concentration of the prescribed dosage of medication, wherein and based on the stored medication orders, the controller calculates the first defined distance that the plunger is moved to draw the first volume of the first fluid and causes the plunger to extend the first defined distance, and page 8, paragraphs 82 and 83, pages 8-9, para. 84, the vials 60 that are stored at the holding station 700 are labeled as multi-use medications that can be reused. These multi-use vials 60 are fully reconstituted so that at the time of the next use, the medication is only aspirated from the vials 60 as opposed to having to first inject diluent to reconstitute the medication. The user can easily input into the database of the master controller which medications are multi-use medications and thus when the vial 60 is scanned and identified prior to being delivered to the fluid transfer position, the vial 60 is identified and marked as a multi-use medication and thus, once the entire medication dose transfer has been performed, the vial gripper device 530 is instructed to deliver the vial 60 to the holding station 700.).
13.	With regard to claim 6, Tribble discloses the system of claims 1 and 2 as described above.  Tribble further discloses wherein the packaging unit is constructed and arranged to package the nutraceutical product and wherein the nutraceutical product is packaged in sachets, bottles, jars, tubes, canisters, drums, boxes, or cases, (page 1, para. 5, the medication can be a mixture of several components, such as several pharmaceutical substances and page 1, para. 10, The system is configured so that two or more separate drug delivery devices can be acted upon at the same time, and page 2, para. 15, (a) identifying the type of drug vial being used; (b) accessing a database to retrieve stored vial characteristics that are associated with the identified drug vial, and page 3, para. 36, the medication is initially stored as a solid, e.g., a powder, to which a diluent is added to form a medicinal composition. Thus, the station 110 functions as a storage unit for storing one or medications, etc., under proper storage conditions. Typically, medications and the like are stored in sealed containers, such as vials, that are labeled to clearly indicate the contents of each vial. The vials are typically stored in columns and further, empty vials can be stored in one column. The station 110 includes a mechanism that permits the controlled discharge of a selected drug vial 60).  Examiner interprets pharmaceutical substances to encompass nutraceutical ingredients.
Examiner further interprets a vial to or syringe to encompass a tube.
14.	With regard to claim 7, Tribble discloses the system of claims 1 and 2 as described above.  Tribble further discloses herein the delivery unit is constructed and arranged receive delivery information from the software module and to deliver the packaged nutraceutical product to the subject, (page 1, para. 5, the medication that is to be delivered to the patient includes more than one pharmaceutical substance and page 1, par.a 10, An automated medication preparation system for preparing a prescribed dosage of medication in a drug delivery device includes a plurality of stations for receiving, handling and processing the drug delivery device so that the prescribed dosage of medication is delivered to the drug delivery device and a transporting device that receives and holds more than one drug delivery device and moves the drug delivery devices in a controlled manner from one station to another station and page 7, par.a 72, The device 580 is a controllable device that is operatively connected to a control unit, such as a computer, which drives the device 580 to specific locations at selected times and controls with a high degree of precision the operation and discharge of medication. The control unit can be a personal computer that runs one or more programs to ensure the coordinated operation of all of the components of the system 100.).  Examiner interprets pharmaceutical substances to encompass nutraceutical ingredients.
15.	With regard to claim 10, Tribble discloses the system of claim 1 as described above.  Tribble does not disclose wherein each of the plurality of minibeads has a size ranging from about 1 mm to about 5 mm in diameter and/or length. 
 	However, Odidi discloses wherein each of the plurality of minibeads has a size ranging from about 1 mm to about 5 mm in diameter and/or length, (11, para. 109, The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet). 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tribble with the teaching of Odidi. As suggested by Tribble, one would have been motivated to include this feature for a controlled release delivery device for controlled release of an active ingredient comprising: (i) a core particle comprising the active ingredient homogenously dispersed or dissolved therein, (Odidi, Abstract), to modify the system of Tribble with the teaching of Odidi.
16.	With regard to claim 11, Tribble discloses the system of claim 1 as described above.  Tribble further discloses herein wherein the quantity of the one or more actives is precisely dispensed according to the weight of the one or more active, (page 2, para. 15, (a) identifying the type of drug vial being used; (b) accessing a database to retrieve stored vial characteristics that are associated with the identified drug vial; (c) positioning a vented cannula relative to the drug vial based on the stored vial characteristics such that in a first mode of operation, a vent port of the vented cannula is open and the drug vial is vented to atmosphere and in a second mode of operation, the vent port is closed; and (d) drawing the precise amount of drug from the drug vial, and page 6, para. 65, The vial 60 can then be delivered to a weigh station 540 (FIG. 8) where the weight of the vial with solid medication (or an empty vial or any other object) is measured and stored in the computer system. Any number of different devices, such as scales, can be used to weigh the vial; however, one exemplary device for weighing the vial 60 and any other object for that matter, is a load cell 542. Load cell 542 is a transducer for the measurement of force or weight, usually based on a strain gauge bridge or vibrating wire sensor.).
17.	With regard to claim 12, Tribble discloses the system of claim 1 as described above.  Tribble further discloses wherein the one or more actives is precisely dispensed by counting the number(s) of minibeads, of each of the one or more actives, (page 18, para. 159, such as particulate count).  Tribble discloses counting a number of particulates, i.e. powders. 
18.	With regard to claim 17, Tribble discloses a method of delivering a nutraceutical product to a subject in need thereof (a system 100 delivers medication (product) to a patient (subject in need thereof), since the medication would provide health benefits it would meet the limitation of a nutraceutical; paragraphs [0010], [0036]) comprising: 
 	a) receiving prescription information from a healthcare provider of the subject via a software module (a control unit that runs programs to operate the system (software module) receives a prescribed dosage of medication (prescription information) for a patient (subject), although not explicitly disclosed the prescription would be provided by a subject’s healthcare provider; paragraphs [0010], [0012]); 
 	c) dispensing a precise quantity of the one or more of the active ingredients from the active vessels according to the dispensing instructions (the vials (active vessels) deliver (dispense) the content (active ingredient) to a syringe, a precise amount (quantity) is discharged according to the prescription (dispensing instructions); paragraphs [0015], [0058], [0078]); 
d) mixing the one or more active ingredients in a mixing chamber to form a nutraceutical product (several components forming a medication (active ingredients) are mixed in a syringe (mixing chamber), the medication mixture would meet the limitation of a nutraceutical product as claimed; paragraphs [0005], [0010], [0012], [0036], [0079]); and 
e) packaging to the nutraceutical product for delivery to the subject (the syringes containing the medication (nutraceutical product) can be packed in boxes (packaging unit) which is transported (delivered) to a patient (subject); paragraphs [0043], [0135]). 

 	Tribble fails to disclose b) inputting dispensing instructions from the software module into a dispensing unit, wherein the dispensing unit is comprised of a plurality of active ingredient vessels and wherein each of the active ingredient vessels houses one of a plurality of nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length.
	However, Odidi teaches b) inputting dispensing instructions from the software module into a dispensing unit, wherein the dispensing unit is comprised of a plurality of active ingredient vessels and wherein each of the active ingredient vessels houses one of a plurality of nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length; (page 3, para. 33, a delivery device to control the rate and extent of delivery of an active ingredient, for example, without limitation an active pharmaceutical ingredient, biological, chemical, nutraceutical, agricultural or nutritional active ingredients, page 10, para. 101, A description of these and other classes of useful drugs and a listing of species within each class and page 11, para. 109, The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tribble with the teaching of Odidi. As suggested by Tribble, one would have been motivated to include this feature for a controlled release delivery device for controlled release of an active ingredient comprising: (i) a core particle comprising the active ingredient homogenously dispersed or dissolved therein, (Odidi, Abstract), to modify the system of Tribble with the teaching of Odidi.


19.	Claims 5, 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 20007/0125442, Tribble, et al., hereinafter Tribble in view of United States Patent Application Publication Number 2010/0150994, Kotyla, et al., hereinafter Kotyla.
20.	With regard to claim 5, Tribble discloses the system of claim 1 as described above.  Tribble further discloses wherein the dispensing unit is constructed and arranged to receive dispensing instructions from the software module, (the controller (software module) facilitates drawing of a dosage of medication from the medication holding station 700, as such the dispensing unit (is constructed and arranged to) receives dispensing instructions from the controller (software module) as claimed; paragraphs [0082]-[0084]) and to dispense one or more actives from the library of actives to form a nutraceutical product, (a dosage of medication (one or more actives) is drawn (dispensed) from the medication holding station 700 (library of actives), since the medication would provide health benefits it would meet the limitation of a nutraceutical product; paragraphs [0010], [0082]-[0084]) and wherein the dispensing instructions are derived from the prescription information, (dispensing instructions), as such the dispensing instructions are derived from the prescription information, the drug is customized (to the subject); paragraphs [0058], [0078], [0119]).  
Tribble does not disclose the system dispenses a product customized to the nutritional needs of the subject. However, Kotyla discloses a product customized to the nutritional needs of a subject (a nutraceutical composition is provided to provide nutritional value to a patient (subject), as such the composition is customized to the nutritional needs of a subject; paragraphs [0042]-[0043], [0122], [0136]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the product is customized to the nutritional needs of a subject, as taught by Kotyla, in order to provide a dietary supplement which provides health or medical benefits (Kotyla, paragraph [0136]). 
21.	With regard to claim 8, Tribble discloses the system of claim 1 as described above.  Tribble does not disclose wherein the nutraceutical actives are one or more of vitamins, minerals, amino acids, herbs, botanicals, enzymes, probiotics, prebiotics, or a concentrate, metabolites, constituent, extract or combination of any of the foregoing and wherein the nutraceutical product is formulated for a specified health condition or nutritional need. 
However, Kotyla discloses the nutraceutical actives are one or more of vitamins (the nutraceutical is a vitamin; paragraphs [0042], [0137]), minerals (the nutraceutical is a mineral; paragraphs [0042], [0138]), amino acids (the nutraceutical is an amino acid; paragraph [0139]), herbs (the nutraceutical is an herb; paragraph [0042]), probiotics, extract or combination of any of the foregoing (the nutraceutical may contain an extracts or probiotics in a long list; paragraph [0140]) and wherein the nutraceutical product is formulated for a specified health condition or nutritional need (a nutraceutical composition is provided (formulated) to provide health benefits (specified health condition) or nutritional value (need); paragraphs [0042], [0122], [0136]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the nutraceutical actives are one or more of vitamins, minerals, amino acids, herbs, probiotics, extract or combination of any of the foregoing and wherein the nutraceutical product is formulated for a specified health condition or nutritional need, as taught by Kotyla, in order to provide a dietary supplement which provides health or medical benefits (Kotyla, paragraph [0136]).
22.	With regard to claim 9, Tribble discloses the system of claim 1 as described above.  Tribble does not disclose wherein the form of the nutraceutical product is selected from a list consisting of: granulated powers, tablets, capsules, and soft gels. 
However, Kotyla discloses a nutraceutical product is selected from a list consisting of: granulated powers, tablets and capsules (a nutraceutical composition (product) is provided, the composition may be provided as granules (granulated powders), tablets and capsules; paragraphs [0042], [0136], [0214]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the nutraceutical product is selected from a list consisting of: granulated powers, tablets and capsules, as taught by Kotyla, in order to provide a dietary supplement which can be orally administered (Kotyla, paragraphs [0136], [0214]). 
23.	With regard to claim 18, Tribble discloses the method of claim 17 as described above.  Tribble does not disclose wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads. 
However, Kotyla discloses wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads ((each of the plurality of) active agents such as nutraceutical agents (active ingredients) are provided as nanoparticles (a plurality of minibeads); paragraphs [0059], [0122], [0136]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tribble wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, as taught by Kotyla, in order to provide active agents which are stable, substantially free of toxic components which can be used to produce compositions providing health or medical benefits (Kotyla, paragraphs [0059], [0136]). 
24.	With regard to claim 19, Tribble discloses the method of claim 17 as described above.  Tribble does not disclose in the primary embodiment wherein the precise quantity of the one or more active ingredients is precisely determined by a weight of the minibeads dispensed. Tribble discloses in an alternate embodiment wherein the precise quantity of the one or more active ingredients is precisely determined by a weight (a vial containing medication (one or more active ingredients) can be weighed, as such the (precise) quantity of the ingredients may be precisely determined by a weight; paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tribble wherein the precise quantity of the one or more active ingredients is precisely determined by a weight, as taught in the alternate embodiment of Tribble, including wherein the weight is a weight of the minibeads dispensed, in order to withdraw a precise amount of drug from a vial in an automated manner to provide a prescribed dosage of medication (Tribble, paragraphs [0012], [0015]). 
25.	With regard to claim 20, Tribble discloses the method of claim 17 as described above.  Tribble does not disclose in the primary embodiment wherein the precise quantity of the one or more active ingredients is precisely determined by counting a number of the minibeads dispensed. Tribble discloses in an alternate embodiment wherein a precise quantity of the one or more components is precisely determined by counting a number of the minibeads (a controller monitors (determined) the particulate count (counting a number of minibeads), as such a (precise) quantity of components is determined as claimed; paragraph [0159]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tribble wherein a precise quantity of the one or more components is precisely determined by counting a number of the particles, as taught in the alternate embodiment of Tribble, including wherein the components is one or more active ingredients which are dispensed, in order to withdraw a precise amount of drug from a vial in an automated manner to provide a prescribed dosage of medication (Tribble, paragraphs [0012], [0015]). 
26.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 20007/0125442, Tribble, et al., hereinafter Tribble in view of United States Patent Application Publication Number 2010/0150994, Kotyla, et al., hereinafter Kotyla and further in view of AU 2013244938 B2, Ameye, et al., hereinafter Ameye.
27. 	Regarding claim 13, Tribble discloses a system for dispensing a personalized nutraceutical product to a subject (a system 100 to deliver (dispense) medication (product) to a patient (subject), since the medication would provide health benefits it would meet the limitation of a nutraceutical, the drug is customized (personalized); paragraphs [0010], [0015], [0036], [0119]) comprising; 
 	a) a software module (the system comprises a control unit that runs programs to operate the system, as such the control unit meets the limitation of a software module; paragraph [0072]) constructed and arranged to receive prescription information from the subject's healthcare provider (the controller (software module) receives a prescribed dosage of medication (prescription information) for a patient (subject), although not explicitly disclosed the prescription would be provided by a subject's healthcare provider; paragraphs [0010], [0012]); 
 	c) a dispensing unit constructed and arranged (a pump system draws a medication dose from a vial and discharges the dose into a syringe, as such the pump system meets the limitation of a dispensing unit constructed and arranged as claimed; paragraphs [0077]-[0078]) to receive dispensing instructions from the software module and to precisely dispense one or more active ingredients from the library of actives (the controller (software module) facilitates drawing of a dosage of medication (active ingredient) from the medication holding station 700 (library of actives), a precise amount of the drug (active ingredients) is provided, as such the controller (software module) provides dispensing instructions to the dispensing unit to precisely dispense at least one active ingredient from the library of actives as claimed; paragraphs [0015], [0082]-[0084]), the dispensing unit comprising: 
 		i) a plurality of active vessels, wherein each of the plurality of active vessels houses a single active ingredient (the system comprises multiple (a plurality of) drug vials 60 (each) containing a medication (houses a single active ingredient), the content of the vials are delivered (dispensed) to a syringe, as such the vials are part of the dispensing system (unit); paragraphs [0042], [0058]), wherein each of the plurality of active vessels is configured to dispense a quantity of the active ingredient determined by the dispensing instructions (the vials (plurality of active vessels) deliver (dispense) the content (active ingredient) to a syringe, a prescribed amount (quantity) is discharged according to (determined by) the prescription (dispensing instructions); paragraphs [0058], [0078]); and 
 		iii) a mixing chamber, constructed and arranged to receive one or more actives (a syringe 10 receives multiple doses of medication (one or more actives), as such the syringe meets the limitation of a mixing chamber constructed and arranged to receive one or more actives as claimed; paragraphs [0005], [0012], [0036], [0079]) and to mix the one or more active ingredients to form a nutraceutical product (several components forming a medication (active ingredients) are mixed, the medication mixture would meet the limitation of a nutraceutical product as claimed; paragraphs [0005], [0010], [0012], [0036], [0079]); 
 	d) a packaging unit, constructed and arranged to package to the nutraceutical product (the syringes containing the medication (nutraceutical product) can be packed in boxes (packaging unit constructed and arranged to package the product); paragraphs [0043], [0135]); and e) a delivery unit, constructed and arranged to deliver the packaged nutraceutical product to the subject (a transporting device (delivery unit constructed and arranged to) delivers the syringes (packaged nutraceutical product) to the patient (subject); paragraph [0135]). 
Tribble does not disclose b) a library of actives, comprised of a plurality of nutraceutical active ingredients wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10mm in diameter and/or length;
ii) a dispensing belt, positioned below the plurality of active vessels and configured to receive one or more active ingredients dispensed from the active vessels; and iii) the mixing chamber, constructed and arranged to receive one or more actives from the dispensing belt; or the delivery unit to receive delivery instructions from the software module. 
 	However, However, Odidi teaches a)    a library of actives, comprised of a plurality of nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length; (page 3, para. 33, a delivery device to control the rate and extent of delivery of an active ingredient, for example, without limitation an active pharmaceutical ingredient, biological, chemical, nutraceutical, agricultural or nutritional active ingredients, page 10, para. 101, A description of these and other classes of useful drugs and a listing of species within each class and page 11, para. 109, The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tribble with the teaching of Odidi. As suggested by Tribble, one would have been motivated to include this feature for a controlled release delivery device for controlled release of an active ingredient comprising: (i) a core particle comprising the active ingredient homogenously dispersed or dissolved therein, (Odidi, Abstract), to modify the system of Tribble with the teaching of Odidi.
However, Kotyla discloses wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads (active agents such as nutraceutical agents (active ingredients) are provided as nanoparticles (a plurality of minibeads); paragraphs [0059], [0122], [0136]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble to provide a plurality of nutraceutical active ingredients is comprising a plurality of minibeads, as taught by Kotyla, in order to provide active agents which are stable, substantially free of toxic components which can be used to produce compositions providing health or medical benefits (Kotyla, paragraphs [0059], [0136]). 
Ameye discloses ii) a dispensing belt, positioned below the plurality of active vessels and configured to receive one or more active ingredients dispensed from the active vessels (dispensing means is provided (positioned) below containers 2 (plurality of active vessel), ingredients such as a nutritional composition (one or more active ingredients) flow from the container 2 (active vessels) to a reservoir on the (dispensing) means; page 7, lines 24-32; page 14, lines 4-16; figure 1); and iii) the mixing chamber, constructed and arranged to receive one or more active ingredients to form a nutraceutical product (the ingredients (one or more actives) are received in the reservoir (mixing chamber) on the dispensing means, although the reference does not explicitly disclose the actives are received from the dispensing means, it would have been obvious to provide the actives onto the dispensing means that delivers them to a reservoir instead of delivering to a reservoir on a belt as taught in the reference; page 14, lines 4-16; figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble to provide ii) a dispensing belt, positioned below the plurality of active vessels and configured to receive one or more active ingredients dispensed from the active vessels; and iii) the mixing chamber, constructed and arranged to receive one or more actives from the dispensing belt, as taught by Ameye, in order to provide a means for supplying multiple active ingredients to a mixing reservoir (Ameye, page 7, lines 24-32; page 14, lines 4-16; figure 1). Regarding the limitation the delivery unit receives delivery instructions from the software module, although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the delivery unit receives delivery instructions from the software module in order to capture delivery instructions, such as a mailing address, from the prescription as opposed to requiring a user from having to manually enter a delivery address after generating the product (Tribble, paragraphs [0010], [0012], [0072], [0135]).
28.	With regard to claim 14, Tribble discloses the system of claim 13 as described above.  Tribble further discloses wherein the software module provides an interface for the user to input dosage levels for each of the one or more active ingredients (a computer (software module) comprises a user interface to enter (input) drug orders (dosage levels) of medication (each of the one or more active ingredients); paragraphs [0035]-[0036]). Tribble does not disclose the user is a healthcare provider. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the user inputting the dosage levels is a healthcare provider, in order to properly prepare a medicinal preparation for administration to a patient (Tribble, paragraph [0036]).
29.	With regard to claim 15, Tribble discloses the system of claim 13 as described above.  Tribble does not disclose in the primary embodiment wherein the quantity of each active ingredient dispensed is precisely determined according to a number of the minibeads dispensed. Tribble discloses in an alternate embodiment wherein the quantity of each component is precisely determined according to a number of the minibeads (a controller monitors (determines) the particulate count (according to a number of minibeads), as such a quantity of components is (precisely) determined as claimed; paragraph [0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein a precise quantity of each component is precisely determined according to a number of the particles, as taught in the alternate embodiment of Tribble, including wherein the components are one or more active ingredients which are dispensed, in order to withdraw a precise amount of drug from a vial in an automated manner to provide a prescribed dosage of medication (Tribble, paragraphs [0012], [0015]).
30.	With regard to claim 16, Tribble discloses the system of claim 13 as described above.  Tribble further discloses wherein the nutraceutical active ingredient are vitamins, minerals, amino acids, herbs, botanicals, enzymes, probiotics, prebiotics, or a concentrate, metabolites, constituent, extract or combination of any of the foregoing. Kotyla discloses the nutraceutical active ingredient are vitamins (the nutraceutical is a vitamin; paragraphs [0042], [0137]), minerals (the nutraceutical is a mineral; paragraphs [0042], [0138]), amino acids (the nutraceutical is an amino acid; paragraph [0139]), herbs (the nutraceutical is an herb; paragraph [0042]), probiotics, extract or combination of any of the foregoing (the nutraceutical may contain an extracts or probiotics in a long list; paragraph [0140]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tribble wherein the nutraceutical active ingredient are vitamins, minerals, amino acids, herbs, probiotics, extract or combination of any of the foregoing, as taught by Kotyla, in order to provide a dietary supplement which provides health or medical benefits (Kotyla, paragraph [0136]).

Response to Arguments
31.	Applicant’s arguments filed have been fully considered but they are not persuasive.  
A.	 Applicant argues that Tribble fails to disclose or teach the claimed system and that these features are not taught by the secondary references Odidi or Kotyla and that Ameye fails to overcome the deficiencies of Tribble, Odidi, or Kotyla.  Applicant further argues that there is no motivation or reasoning to combine Tribble and Oiddi and that Examiner has failed to set forth a prima facie case of obviousness.
	In response, Examiner respectfully disagrees.  Odidi teaches a library of actives comprising a plurality of nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length; (page 3, para. 33, a delivery device to control the rate and extent of delivery of an active ingredient, for example, without limitation an active pharmaceutical ingredient, biological, chemical, nutraceutical, agricultural or nutritional active ingredients, page 10, para. 101, A description of these and other classes of useful drugs and a listing of species within each class and page 11, para. 109, The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet.).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tribble teaches every limitation of claim 1, except that the nutraceutical active ingredients, wherein each of the plurality of nutraceutical active ingredients is comprised of a plurality of minibeads, and wherein each of the plurality of minibeads has a size ranging from about 0.5 mm to about 10 mm in diameter and/or length.  This limitation is taught by Odidi.  While Tribble teaches the dispensing, packaging and delivering of a pharmaceutical aspects of applicant’s claims, Odidi teaches the specificity of the nutraceutical ingredients and the fillers (i.e. minibeads) for the tablet or capsule and the size (i.e. The coated core may have a diameter of less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm and a thickness that is less than about 20 mm; from about 1 mm to about 10 mm; from about 1 mm to about 5 mm; or from about 2 mm to about 4 mm. The coated core may be, for example, a tablet, pellet, mini-tablet, capsule and/or caplet. A plurality of coated cores may be combined and encapsulated in a capsule or made into a tablet or caplet). Both the Tribble reference and the Odidi reference are in an analogous field of endeavor, i.e. preparing/delivering a pharmaceutical.     
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	NUTRIENT DELIVERY SYSTEM (US 20170156388 A1) teaches The nutrient delivery system includes a pod and a nutritional powder for use in providing a nutritional formula.
B.	SUSTAINED RELEASE BEADS AND SUSPENSIONS INCLUDING THE SAME FOR SUSTAINED DELIVERY OF ACTIVE INGREDIENTS (US 20100330189 A1) teaches sustained-released beads providing active ingredients over an extended period of time to an individual orally ingesting the sustained release beads. The sustained-release beads can be part of a suspension wherein the sustained-release beads are suspended and evenly dispersed in the suspension. Binding agents are used to form the structural framework of the sustained released beads and retain the active ingredients without chemical or electrical bonding. The components of the dispersion medium are GRAS designated, making the suspension suitable for use as a food product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-272-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624